                 Case 5:19-cv-00124 Document 1 Filed 02/12/19 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

BEXAR COUNTY HOSPITAL DISTRICT                      §
d/b/a UNIVERSITY HEALTH SYSTEM                      §
                                                    §          CIVIL ACTION NO. 5:19-cv-00124
VERSUS                                              §
                                                    §
SCHINDLER ELEVATOR CORPORATION                      §


                            DEFENDANT’S NOTICE OF REMOVAL



        Defendants, Schindler Elevator Corporation (“Schindler”), files this Notice of Removal to

the United States District Court of the Western District of Texas, San Antonio Division, pursuant

to 28 U.S.C. §§ 1332, 1441, and 1446 (the “Notice of Removal”).

                                        I. INTRODUCTION

        1.        On December 6, 2018, Plaintiff, Bexar County Hospital District d/b/a University

Health System (“UHS”) filed its Original Petition in the 131st Judicial District Court of Bexar

County, Texas, styled Bexar County Hospital District d/b/a University Health System v.

Schindler Elevator Corporation, Cause No. 2018CI23013 (the “Petition”).

        2.        Plaintiff claims in its Petition that Schindler breached a contract with UHS. See,

Petition, ¶ 9.

        3.        Plaintiff served Schindler by personal service on Schindler’s registered agent for

service of process on January 14, 2019.

                                 II. GROUNDS FOR REMOVAL

        4.        The Court has original jurisdiction over this action under 28 U.S.C. § 1332 by

virtue of the parties’ complete diversity of citizenship and the amount in controversy.
               Case 5:19-cv-00124 Document 1 Filed 02/12/19 Page 2 of 5



       5.       Diversity of Citizenship: There is complete diversity of citizenship among the

parties to this action as required by 28 U.S.C. § 1332:

             a. Plaintiff: As alleged in its Petition, Plaintiff, UHS, as a political subdivision of the
                State of Texas, is a citizen of Texas. See, Petition, ¶ 2.

             b. Defendant: Defendant, Schindler, was, at the time of the filing of Plaintiff’s
                Petition, and still is, a foreign corporation organized and existing under the laws
                of the State of Delaware, whose principal place of business is located in the State
                of New Jersey. In its Petition, UHS acknowledges that Schindler is a Delaware
                corporation with a principal of business in New Jersey. See, Petition, ¶ 3.

       6.       Amount in Controversy: The amount in controversy exceeds $75,000.00,

exclusive of interest and costs. Plaintiff’s Petition states that it is seeking monetary relief of over

$1,000,000.00. See, Petition, ¶ 4. Thus, the amount in controversy in this action clearly exceeds

$75,000.00, exclusive of interest and costs.

                                    III. REMOVAL IS PROPER

       7.       Removal is proper because there is complete diversity of citizenship and the

amount in controversy exceeds $75,000.00.

       8.       Schindler is the only Defendant in this action and so all Defendants consent to

removal.

       9.       Accordingly, Schindler may remove this action to the Western District of Texas,

San Antonio Division, pursuant to 28 U.S.C. § 1441.

       10.      To the extent Plaintiff purports to assert state-law claims, the court may assert

supplemental jurisdiction over such state-law claims pursuant to 28 U.S.C. § 1367.

                                        IV. VENUE IS PROPER

       11.       The United States District Court for the Western District of Texas, San Antonio

Division, embraces the county in which the state court action is now pending. Thus, under 28

U.S.C. §§ 124(b)(2) and 1441(a), this Court is a proper venue for this action.

                                                  -2-
               Case 5:19-cv-00124 Document 1 Filed 02/12/19 Page 3 of 5



                                     V. REMOVAL IS TIMELY

       12.      UHS served Schindler by personal service on its registered agent, CT

Corporation, on January 14, 2019. Schindler is filing this Notice of Removal within 30 days of

the date it was served with notice of Plaintiff’s lawsuit. Therefore, this Notice of Removal is

timely under 28 U.S.C. § 1446(b).

     VI. THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED

       13.      In accordance with 8 U.S.C. § 1446(a), Schindler has attached the following

documents to this Notice of Removal: [6:17]

             a. Exhibit A: An index of all documents being filed as exhibits to this Notice of
                Removal, identifying each document by date and title;

             b. Exhibit B: True and correct copies of each document filed and served in the state
                court action as of the date and time that this Notice of Removal is being filed,
                except discovery materials (if any); and

             c. Exhibit C: A list of all counsel of record, including addresses, telephone numbers,
                email addresses, and parties represented.

       14.      Pursuant to Rule CV-3 of the Local Rules of the Western District of Texas, and the

Western District of Texas’s standing order on filing new and removed actions, Defendant is

simultaneously filing herewith a completed JS 44 Civil Cover Sheet and a completed

Supplemental JS 44 Civil Cover Sheet.

       15.      Pursuant to 28 U.S.C. § 1446(d), a true and complete copy of this Notice of

Removal is being filed in the 131st Judicial District Court of Bexar County, Texas and served on

the Plaintiff on the date of filing of this Notice of Removal.

                                    VII. OTHER MATTERS

       16.      Jury Demand: Plaintiff demanded a jury trial in the underlying state court action.

       17.      Plaintiff’s Pre-Removal Request for Disclosure: It is settled law that once a


                                                -3-
             Case 5:19-cv-00124 Document 1 Filed 02/12/19 Page 4 of 5



state-court action is removed, it is governed by federal, rather than state, procedure. See FED. R.

CIV. P. 81(c). Indeed, “a party may not seek discovery from any source before the parties have

conferred as required by Rule 26(f).” FED. R. CIV. P. 26(d); see also FED. R. CIV. P. 33(a),

34(b), 36(a) (absent leave of court or written stipulation, these forms of discovery “may not be

served before the time specified in Rule 26(d)”). Thus, Plaintiff is barred from seeking or

continuing to seek responses to its pre-removal discovery requests until the conditions precedent

required by the Federal Rules of Civil Procedure have been satisfied. See Riley v. Walgreen Co.,

233 F.R.D. 496, 498-99 (S.D. Tex. 2005) (holding that pharmacy did not waive objections to pre-

removal discovery by failing to assert objections to requests for production and request for

admission within the time required by the Texas Rules of Civil Procedure).

       18.     The Court fee of $400.00 is being paid with this filing.

                                         VIII. PRAYER

       WHEREFORE, Defendant, Schindler Elevator Corporation, prays that this Notice of

Removal be deemed good and sufficient, and that Plaintiff’s Petition be removed from the 131st

Judicial District Court of Bexar County, Texas, to the United States District Court for the

Western District of Texas, San Antonio Division. Schindler further prays that this Court accept

jurisdiction of this action and that it be placed on the Court’s docket for further proceedings as

though it had originated in this Court and that this Court issue all necessary orders. If any

question arises as to the propriety of removal to this Court, Schindler requests the opportunity to

present a brief and oral argument supporting removal.




                                               -4-
             Case 5:19-cv-00124 Document 1 Filed 02/12/19 Page 5 of 5



THE AUBERT LAW FIRM


BY: /s/ Christopher J. Aubert
CHRISTOPHER J. AUBERT, T.A.
State Bar of Texas No. 24054867
Email: caubert@aubertlaw.com
DAVID M. GOLD
State Bar of Texas No. 24053891
Email: dgold@aubertlaw.com
222 North Vermont Street
Covington, Louisiana 70433
Telephone: (985) 809-2000
Facsimile: (985) 809-2001
ATTORNEYS FOR SCHINDLER
ELEVATOR CORPORATION


                                CERTIFICATE OF SERVICE

       I certify that the foregoing Defendant’s Notice of Removal was filed electronically with

the Clerk of Court using the CM/ECF system. Notice of this filing will be sent to the following

counsel, by operation of the Court’s electronic filing system, on this 12th day of February, 2019:


                                          Brian C. Boyle, Esquire
                                          LIGHTFOOT, FRANKLIN & WHITE, LLC
                                          1885 Sant James Place, Suite 1150
                                          Houston, Texas 77056
                                          Telephone: (713) 960-1488
                                          Email: bboyle@lightfootlaw.com

                                          Robert J. “Jay” Sewell, Esquire
                                          The Clark Building
                                          400 20th Street North
                                          Birmingham, Alabama 35203
                                          Telephone: (205) 581-0700
                                          Email: jsewell@lightfootlaw.com
                                          ATTORNEYS FOR PLAINTIFF


                                                     /s/ Christopher J. Aubert
                                                     CHRISTOPHER J. AUBERT




                                               -5-
